                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

CHRIS GATES                                                                           PETITIONER

v.                                                                          No. 3:19CV58-MPM-RP

MDOC RECORDS DEPT.                                                                   RESPONDENT


                         ORDER GRANTING STATE’S MOTION [6]
                              TO CONSOLIDATE CASES

       This matter comes before the court on the motion [6] by the State to consolidate the instant

case with Gates v. Johnson, 1:19CV35-SA-JMV. As the two cases involve the same petitioner and

same issues, the motion is well taken and is GRANTED. The Clerk of the Court is DIRECTED to

consolidate the instant case with Gates v. Johnson, 1:19CV35-SA-JMV. The State’s deadline to

respond to the consolidated petitions is June 17, 2019.


       SO ORDERED, this, the 3rd day of May, 2019.



                                               /s/ MICHAEL P. MILLS
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
